COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER REINSTATING APPEAL

Appellate case name:         Xavier Alejandro Martinez v. The State of Texas

Appellate case number:       01-21-00275-CR

Trial court case number: 1592017

Trial court:                 184th District Court of Harris County

         This appeal was abated and remanded because the reporter’s record had not been filed due
to nonpayment and appellant subsequently filed a motion asserting indigence. The reporter’s
record has now been filed with our Court. The record from the abatement hearing demonstrates
that (1) appellant agreed to pay $3,000 of the estimated $6,800 cost of the reporter’s record and
(2) the trial court found appellant indigent and entitled to the remainder without cost. Accordingly,
we lift the abatement and reinstate this appeal on the Court’s active docket.
         Appellant’s brief is due within 30 days from the date of this order. See TEX. R. APP. P. 38.6(a). The
State’s brief is due within 30 days of the filing of appellant’s brief. See TEX. R. APP. P. 38.6(b).
        It is so ORDERED.

Judge’s signature: ____/s/ Gordon Goodman_____
                                Acting individually


Date: ___February 15, 2022____